Wedell, J.
(dissenting): I cannot agree the daughter, appellee, was entitled to recover more than an inheritable share of her father’s estate. This view is not based on an interpretation of the contract which her father made for her benefit and on which she relied. It is grounded on the fact the daughter failed, as required by law, *116to present her claims, based on such contractual rights, to other portions of her father’s estate, in opposition to the widow’s timely claim thereto. My reasons for this view are more fully set forth in a former separate opinion involving a previous chapter of this same litigation. Further treatment of the subject is unnecessary. (See In re Estate of Welch, 167 Kan. 97, 204 P. 2d 714.)